DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (hereinafter “Cho”), US Pub. No. 2020/0027939.
Regarding claim 1, Cho teaches a display device comprising a pixel circuit including a driving element for driving a light emitting element (fig. 1), wherein the driving element comprises: an active pattern having first and second effective channels and having different lengths of a current path (active pattern 130; fig. 4, [0012]), wherein a data voltage is applied to a gate of the driving element and a current flows in the first effective region channel during a 
Regarding claim 2, Cho teaches wherein the active pattern includes: a first active pattern that is ben at least one in a channel region of the driving element (fig. 4, [0106]); and a second active pattern branched from the first active pattern in the channel region of the driving element and having a shorter length from the first active pattern (fig. 4, channel region 131a, 131b, 131c1, 131c2, 131d1, 131e, 131f, 131g).
Regarding claim 4, Cho teaches wherein the second active pattern includes a horizontal line portion branched from a vertical line portion of the first active pattern in a horizontal direction (fig. 4, horizontal branches off of active pattern 130).
Regarding claim 7, Cho teaches wherein the driving element includes first and second driving elements sharing the gate and the channel region ([0103]).
Regarding claim 11, it is a method of claim 1 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 3, 5, 6, and 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622